323 F.2d 419
UNITED STATES of America, Appellee,v.William Bruce POUNDS, Appellant.
No. 14053.
United States Court of Appeals Third Circuit.
Argued September 16, 1963.
Decided October 2, 1963.

Jerome R. Balka, Philadelphia, Pa., for appellant.
J. Norris Harding, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., on the brief), for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Appellant was tried and convicted on an indictment charging interstate transportation of a stolen trailer in violation of Section 2314, Title 18 U.S.C. The first of the two points urged for reversal is that the Government failed to prove that defendant knew the trailer was stolen. The record reveals evidence that the trailer was stolen on December 18, 1960 from the Pulley Freight Lines, Inc., Des Moines, Iowa, and it was admitted that on January 3, 1961, it was found in the possession of Pounds in New Jersey. Those circumstances gave rise to a presumption that the possession was guilty possession. Herman v. United States, 289 F.2d 362, 367 (5 Cir. 1961). Pounds testified and offered an explanation of his possession of the trailer. The jury quite plainly did not believe that explanation. Inference that person in possession knew property had been stolen may reasonably be drawn from a false explanation of possession. Herman v. United States, supra, 289 F.2d p. 366. To same effect Husten v. United States, 95 F.2d 168 (8 Cir. 1938).


2
The other point presented is that the defendant was prejudiced by the Government's introduction of irrelevant and immaterial testimony. The evidence complained of is that of Lieutenant Brigham, Supervisor of the Missouri Motor Vehicle Theft and Information Bureau. That testimony was both competent and vitally important. It at least tended to show that Pounds' story to F.B.I. agents that he had obtained the trailer in question by trading for it a 1950 Freuhauf trailer with an Illinois vehicle number AV145951 was false to his knowledge. Cf. United States v. Alker, 260 F.2d 135 (3 Cir. 1958), cert. den. 359 U.S. 906, 79 S. Ct. 579, 3 L. Ed. 2d 571 (1959).


3
This difficult appeal was thoroughly prepared and capably argued by assigned counsel on behalf of appellant.


4
The judgment of the district court will be affirmed.